
	
		II
		Calendar No. 622
		111th CONGRESS
		2d Session
		S. 2843
		[Report No. 111–335]
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 7, 2009
			Ms. Stabenow (for
			 herself, Mr. Brown of Ohio,
			 Mr. Wyden, Mr.
			 Nelson of Florida, Mr. Levin,
			 and Mr. Bayh) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 28, 2010
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To provide for a program of research,
		  development, demonstration, and commercial application in vehicle technologies
		  at the Department of Energy.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Advanced Vehicle Technology Act of
			 2009.
			(b)Table of contentsThe table of contents of this Act is as
			 follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings and
				purposes.
					Sec. 3. Definitions.
					TITLE I—Vehicle research and
				development
					Sec. 101. Program.
					Sec. 102. Sensing and communications
				technologies.
					Sec. 103. Manufacturing.
					Sec. 104. User testing
				facilities.
					Sec. 105. Reports.
					Sec. 106. Innovative Automotive
				Demonstration Program.
					TITLE II—Medium and heavy duty
				commercial and transit vehicles
					Sec. 201. Program.
					Sec. 202. Class 8 truck and trailer
				systems demonstration.
					Sec. 203. Technology testing and
				metrics.
					Sec. 204. Nonroad systems pilot
				program.
					TITLE III—Authorization of
				appropriations
					Sec. 301. Authorization of
				appropriations.
				
			2.Findings and purposes
			(a)FindingsCongress finds that—
				(1)according to the Energy Information
			 Administration, the transportation sector accounts for approximately 28 percent
			 of the United States primary energy demand and greenhouse gas emissions, and 24
			 percent of global oil demand;
				(2)the United States transportation sector is
			 over 95 percent dependent on petroleum, and over 60 percent of petroleum demand
			 is met by imported supplies;
				(3)United States heavy truck fuel consumption
			 will increase 23 percent by 2030, while overall transportation energy use will
			 decline by 1 percent;
				(4)the domestic automotive and commercial
			 vehicle manufacturing sectors have increasingly limited resources for research,
			 development, and engineering of advanced technologies;
				(5)domestic vehicle, engine, and component
			 manufacturers are playing a more important role in vehicle technology
			 development, and should be better integrated into Federal research
			 efforts;
				(6)priorities for vehicle technologies
			 research of the Department of Energy have shifted drastically in recent years
			 among diesel hybrids, hydrogen fuel cell vehicles, and plug-in electric
			 hybrids, with little continuity among the vehicle technologies;
				(7)the integration of vehicle, communication,
			 and infrastructure technologies has great potential for efficiency gains
			 through better management of the total transportation system; and
				(8)the Federal Government should balance the
			 role of the Federal Government in researching longer-term exploratory concepts
			 and developing nearer-term transformational technologies for domestic-made
			 vehicles.
				(b)PurposesThe purposes of this Act are—
				(1)to develop and promote the deployment of
			 technologies and practices that—
					(A)improve the fuel efficiency and emissions
			 of all vehicles produced in the United States; and
					(B)reduce vehicle reliance on petroleum-based
			 fuels;
					(2)to support domestic research, development,
			 demonstration, deployment, engineering, and commercial application and domestic
			 manufacturing of advanced vehicles, engines, and components;
				(3)to enable vehicles to move larger volumes
			 of goods and more passengers with less energy and emissions;
				(4)to develop cost-effective advanced
			 technologies for wide-scale utilization throughout the passenger, commercial,
			 government, and transit vehicle sectors;
				(5)to allow for greater consumer choice of
			 domestic-made vehicle technologies and fuels;
				(6)to shorten technology development and
			 integration cycles in the domestic vehicle industry;
				(7)to ensure a proper balance and diversity of
			 Federal investment in domestic-made vehicle technologies;
				(8)to promote the integration of intelligent
			 vehicle technologies with infrastructure-based information and communications
			 systems and the electrical grid; and
				(9)to strengthen partnerships between Federal
			 and State governmental agencies and the private and academic sectors.
				3.DefinitionsIn this Act:
			(1)DepartmentThe term Department means the
			 Department of Energy.
			(2)SecretaryThe term Secretary means the
			 Secretary of Energy.
			IVehicle research and development
			101.Program
				(a)ActivitiesThe Secretary shall conduct a program of
			 basic and applied research, development, engineering, demonstration, and
			 commercial application activities on materials, technologies, and processes
			 with the potential to substantially reduce or eliminate petroleum use by, and
			 emissions from, passenger and commercial vehicles of the United States,
			 including activities in the areas of—
					(1)hybridization or full electrification of
			 vehicle systems;
					(2)batteries and other energy storage
			 devices;
					(3)power electronics;
					(4)vehicle, component, and subsystem
			 manufacturing technologies and processes;
					(5)engine efficiency and combustion
			 optimization;
					(6)waste heat recovery;
					(7)transmission and drivetrains;
					(8)hydrogen vehicle technologies, including
			 fuel cells and internal combustion engines, and hydrogen infrastructure;
					(9)aerodynamics, rolling resistance, and
			 accessory power loads of vehicles and associated equipment;
					(10)vehicle weight reduction, including
			 lightweight materials;
					(11)friction and wear reduction;
					(12)engine and component durability;
					(13)innovative propulsion systems;
					(14)advanced boosting systems;
					(15)hydraulic hybrid technologies;
					(16)engine compatibility with and optimization
			 for a variety of transportation fuels, including liquid and gaseous
			 fuels;
					(17)predictive engineering, modeling, and
			 simulation of vehicle and transportation systems;
					(18)refueling and charging infrastructure for
			 alternative fueled and electric or plug-in electric hybrid vehicles, including
			 the unique challenges facing rural areas;
					(19)gaseous fuels storage system integration
			 and optimization;
					(20)sensing, communications, and actuation
			 technologies for vehicle, electrical grid, and infrastructure;
					(21)efficient use and recycling of rare earth
			 materials and reduction of precious metals and other high-cost materials in
			 vehicles;
					(22)aftertreatment technologies;
					(23)thermal management of battery
			 systems;
					(24)retrofitting advanced vehicle technologies
			 to existing vehicles;
					(25)development of common standards,
			 specifications, and architectures for both transportation and stationary
			 battery applications;
					(26)development of innovative materials,
			 including constructive, connective, and reinforcing vehicle components;
			 and
					(27)other research areas, as determined by the
			 Secretary.
					(b)Transformational technologyThe Secretary, in coordination with the
			 Secretary of Transportation (if appropriate), shall ensure that the Department
			 continues to support domestic research, development, engineering,
			 demonstration, and commercial application activities and maintains competency
			 in mid- to long-term transformational vehicle technologies with the potential
			 to achieve deep reductions in petroleum use and emissions, including activities
			 in the areas of—
					(1)hydrogen vehicle technologies, including
			 fuel cells, internal combustion engines, hydrogen storage, infrastructure, and
			 activities in hydrogen technology validation and safety codes and
			 standards;
					(2)multiple battery chemistries and novel
			 energy storage devices, including nonchemical batteries and electromechanical
			 storage technologies such as hydraulics, flywheels, bipolar design, and
			 compressed air storage;
					(3)communication and connectivity among
			 vehicles, infrastructure, and the electrical grid;
					(4)lightweight vehicles and materials;
			 and
					(5)other innovative technologies research and
			 development, as determined by the Secretary.
					(c)Industry participation
					(1)In generalTo the maximum extent practicable,
			 activities under this Act shall be carried out in partnership or collaboration
			 with—
						(A)automotive manufacturers;
						(B)heavy commercial and transit vehicle
			 manufacturers;
						(C)qualified plug-in electric vehicle
			 manufacturers;
						(D)vehicle and engine equipment and component
			 manufacturers;
						(E)manufacturing equipment
			 manufacturers;
						(F)advanced vehicle service providers;
						(G)fuel producers and energy suppliers;
						(H)electric utilities;
						(I)institutions of higher education;
						(J)National Laboratories; and
						(K)independent research laboratories.
						(2)AdministrationIn carrying out this Act, the Secretary
			 shall—
						(A)determine whether a wide range of companies
			 that manufacture or assemble vehicles or components in the United States are
			 represented in ongoing public private partnership activities, including firms
			 that have not traditionally participated in federally sponsored research and
			 development activities, and if practicable, partner with such firms that
			 conduct a substantial portion of relevant research and development activities
			 in the United States;
						(B)leverage the capabilities and resources of,
			 and formalize partnerships with, industry-led stakeholder organizations,
			 nonprofit organizations, industry consortia, and trade associations with
			 expertise in the research and development of, and education and outreach
			 activities in, advanced automotive and commercial vehicle technologies;
						(C)develop more efficient processes for
			 transferring research findings and technologies to industry;
						(D)give consideration to conversion of
			 existing or former vehicle technology development or manufacturing facilities
			 for the purposes of this Act, and support public-private partnerships dedicated
			 to overcoming barriers in commercial application of transformational vehicle
			 technologies that use such industry-led facilities;
						(E)promote efforts to ensure that technologies
			 developed under this Act are produced in the United States; and
						(F)establish public-private partnerships
			 dedicated to overcoming barriers to the commercial application of
			 transformational vehicle technologies, using existing industry-led domestic
			 technology development facilities of entities with demonstrated expertise in
			 successfully designing and engineering precommercial generations of such
			 transformational technology.
						(d)Interagency and intraagency
			 coordinationTo the maximum
			 extent practicable, the Secretary shall coordinate research, development,
			 engineering, demonstration, and commercial application activities among—
					(1)relevant programs within the Department,
			 including—
						(A)the Office of Energy Efficiency and
			 Renewable Energy;
						(B)the Office of Science;
						(C)the Office of Electricity Delivery and
			 Energy Reliability;
						(D)the Office of Fossil Energy;
						(E)the Advanced Research Projects
			 Agency—Energy; and
						(F)other offices, as determined by the
			 Secretary; and
						(2)relevant technology research and
			 development programs within the Department of Transportation and other Federal
			 agencies, as determined by the Secretary.
					(e)Coordination and
			 nonduplicationIn
			 coordinating activities, the Secretary shall ensure, to the maximum extent
			 practicable, that activities do not duplicate activities of other programs
			 within the Department or other relevant research agencies.
				(f)Federal demonstration of
			 technologiesThe Secretary
			 shall make information available to procurement programs of Federal agencies
			 regarding the potential to demonstrate technologies resulting from activities
			 funded through programs under this Act.
				(g)Intergovernmental
			 coordinationThe Secretary
			 shall seek opportunities to leverage resources and support initiatives of State
			 and local governments in developing and promoting advanced vehicle
			 technologies, manufacturing, and infrastructure.
				102.Sensing and communications
			 technologies
				(a)In generalThe Secretary, in coordination with the
			 Secretary of Transportation and relevant research programs of other Federal
			 agencies, shall conduct research, development, engineering, and demonstration
			 activities on connectivity of domestic vehicle and transportation systems,
			 including on sensing, computation, communication, actuation, and information
			 technologies that allow for reduced fuel use, optimized traffic flow, improved
			 freight logistics, and vehicle electrification, including technologies
			 for—
					(1)onboard vehicle, engine, and component
			 sensing and actuation;
					(2)vehicle-to-vehicle sensing and
			 communication;
					(3)vehicle-to-infrastructure sensing and
			 communication;
					(4)vehicle integration with the electrical
			 grid; and
					(5)driver-to-vehicle integration and
			 communication.
					(b)CoordinationThe activities carried out under this
			 section should supplement, and not duplicate, activities under the intelligent
			 transportation system research program of the Department of
			 Transportation.
				103.ManufacturingThe Secretary shall carry out a research,
			 development, engineering, demonstration, and commercial application program of
			 domestic advanced vehicle manufacturing technologies and practices, including
			 innovative processes to—
				(1)increase the production rate and decrease
			 the cost of advanced battery manufacturing;
				(2)vary the capability of individual
			 manufacturing facilities to accommodate different battery chemistries and
			 configurations;
				(3)reduce waste streams, emissions, and
			 energy-intensity of vehicle, engine, advanced battery, and component
			 manufacturing processes;
				(4)recycle and remanufacture used batteries
			 and other vehicle components for reuse in vehicles or stationary
			 applications;
				(5)produce cost-effective lightweight
			 materials, such as advanced metal alloys, polymeric composites, and carbon
			 fiber;
				(6)produce lightweight high pressure storage
			 systems for gaseous fuels;
				(7)design and manufacture purpose-built
			 hydrogen and fuel cell vehicles and components;
				(8)improve the calendar life and cycle life of
			 advanced batteries; and
				(9)produce permanent magnets for advanced
			 vehicles.
				104.User testing facilitiesActivities under this Act may include
			 domestic construction, expansion, or modification of new and existing vehicle,
			 engine, and component research and testing facilities for—
				(1)testing or simulating interoperability of a
			 variety of vehicle components and systems;
				(2)subjecting whole or partial vehicle
			 platforms to fully representative duty cycles and operating conditions;
				(3)developing and demonstrating a range of
			 chemistries and configurations for advanced vehicle battery manufacturing;
			 and
				(4)developing and demonstrating test cycles
			 for new and alternative fuels and other advanced vehicle technologies.
				105.Reports
				(a)TechnologiesNot later than 18 months after the date of
			 enactment of this Act and annually thereafter through calendar year 2015, the
			 Secretary shall submit to Congress a report regarding the technologies
			 developed as a result of the activities authorized by this title, with a
			 particular emphasis on—
					(1)whether the technologies were successfully
			 adopted for commercial applications; and
					(2)if so, whether those technologies are
			 manufactured in the United States.
					(b)ActivitiesAt the end of each fiscal year the
			 Secretary shall submit to the relevant Congressional committees of jurisdiction
			 an annual report on activities undertaken during the fiscal year under this
			 title, including—
					(1)active industry participants;
					(2)efforts to recruit new participants;
					(3)progress of the program in meeting goals
			 and timelines; and
					(4)a strategic plan for funding of activities
			 across agencies.
					106.Innovative Automotive Demonstration
			 Program
				(a)In generalThe Secretary shall establish an Innovative
			 Automotive Demonstration Program, within the Vehicle Technologies Program, to
			 encourage the introduction of new domestic-made advanced technology vehicles
			 into the marketplace that are designed in their entirety to achieve very high
			 energy efficiency but still provide the capabilities required by consumers in
			 the United States.
				(b)AdministrationThe Program established under this section
			 shall encourage—
					(1)the introduction of new light duty vehicles
			 into the marketplace that are capable of achieving energy efficiencies
			 significantly greater than required under applicable and pending corporate
			 average fuel economy standards; and
					(2)the use of materials and manufacturing
			 techniques that minimize environmental impacts.
					(c)AwardsAwards under this section shall be made on
			 a competitive basis for demonstration of domestic-made vehicles that—
					(1)are primarily for use on public streets,
			 roads, and highways and are not manufactured primarily for off-road use;
					(2)meet all Federal safety
			 requirements;
					(3)achieve at least 70 miles per gallon or the
			 equivalent on drive cycle of the Environmental Protection Agency;
					(4)provide vehicle performance that is judged
			 acceptable to consumers in the United States;
					(5)be affordable to consumers in the United
			 States;
					(6)use materials and manufacturing processes
			 that minimize environmental impacts;
					(7)meet all Federal and State emission
			 requirements; and
					(8)provide new high technology engineering and
			 production employment opportunities.
					IIMedium and heavy duty commercial and
			 transit vehicles
			201.Program
				(a)In generalThe Secretary, in partnership with relevant
			 research and development programs in other Federal agencies and a range of
			 appropriate industry stakeholders, shall carry out a program of cooperative
			 research, development, demonstration, and commercial application activities on
			 advanced technologies for medium- to heavy-duty commercial, recreational, and
			 transit vehicles, including activities in the areas of—
					(1)engine efficiency and combustion
			 research;
					(2)onboard storage technologies for compressed
			 and liquefied natural gas;
					(3)development and integration of engine
			 technologies designed for natural gas operation of a variety of vehicle
			 platforms;
					(4)waste heat recovery and conversion;
					(5)improved aerodynamics and tire rolling
			 resistance;
					(6)energy and space-efficient emissions
			 control systems;
					(7)heavy hybrid, hybrid hydraulic, plug-in
			 hybrid, and electric platforms, and energy storage technologies;
					(8)drivetrain optimization;
					(9)friction and wear reduction;
					(10)engine idle and parasitic energy loss
			 reduction;
					(11)electrification of accessory loads;
					(12)onboard sensing and communications
			 technologies;
					(13)advanced lightweight materials and vehicle
			 designs;
					(14)increasing load capacity per
			 vehicle;
					(15)thermal management of battery
			 systems;
					(16)recharging infrastructure;
					(17)complete vehicle modeling and
			 simulation;
					(18)hydrogen vehicle technologies, including
			 fuel cells and internal combustion engines, and hydrogen infrastructure;
					(19)retrofitting advanced technologies onto
			 existing truck fleets; and
					(20)integration of those and other advanced
			 systems onto a single truck and trailer platform.
					(b)Director
					(1)In generalThe Secretary shall appoint a full-time
			 Director to coordinate research, development, demonstration, and commercial
			 application activities in medium- to heavy-duty commercial, recreational, and
			 transit vehicle technologies.
					(2)DutiesThe Director shall—
						(A)improve coordination and develop consensus
			 between government agency and industry partners, and propose new processes for
			 program management and priority setting to better align activities and budgets
			 among partners;
						(B)regularly conduct workshops, site visits,
			 demonstrations, conferences, investor forums, and other events in which
			 information and research findings are shared among program participants and
			 interested stakeholders;
						(C)develop a budget for activities of the
			 Department regarding the interagency program established under this title, and
			 provide consultation and guidance on vehicle technology funding priorities
			 across agencies;
						(D)determine a process for reviewing program
			 technical goals, targets, and timetables and, if applicable, aided by
			 life-cycle impact and cost analysis, propose revisions or elimination based on
			 program progress, available funding, and rate of technology adoption;
						(E)evaluate ongoing activities of the program
			 and recommend project modifications, including the termination of projects, if
			 applicable;
						(F)recruit new industry participants to the
			 interagency program, including truck, trailer, and component manufacturers who
			 have not traditionally participated in federally sponsored research and
			 technology development activities; and
						(G)other responsibilities, as determined by
			 the Secretary, in consultation with interagency and industry partners.
						(c)ReportsAt the end of each fiscal year, the
			 Secretary shall submit to Congress an annual report that describes activities
			 undertaken during the fiscal year under this title, including—
					(1)active industry participants;
					(2)efforts to recruit new participants;
					(3)progress of the program in meeting goals
			 and timelines; and
					(4)a strategic plan for funding of activities
			 across agencies.
					202.Class 8 truck and trailer systems
			 demonstration
				(a)In generalThe Secretary shall conduct a competitive
			 grant program to demonstrate the integration of multiple advanced technologies
			 on Class 8 truck and trailer platforms with a goal of improving overall freight
			 efficiency, as measured in tons and volume of freight hauled or other work
			 performance-based metrics, by 50 percent, through a combination of technologies
			 described in section 201(a).
				(b)Applicant teamsApplicant teams may be comprised of truck
			 and trailer manufacturers, engine and component manufacturers, fleet customers,
			 information and communications technology manufacturers and providers,
			 researchers of institutions of higher education, and other applicants, as
			 appropriate, for the development and demonstration of integrated Class 8 truck
			 and trailer systems.
				203.Technology testing and
			 metricsThe Secretary, in
			 coordination with the partners of the interagency research program described in
			 section 201(a)—
				(1)shall develop standard testing procedures
			 and technologies for evaluating the performance of advanced heavy vehicle
			 technologies under a range of representative duty cycles and operating
			 conditions, including heavy hybrid propulsion systems;
				(2)shall evaluate heavy vehicle performance
			 using work performance-based metrics other than metrics based on miles per
			 gallon, including—
					(A)metrics based on units of volume and weight
			 transported for freight applications; and
					(B)appropriate metrics based on performance on
			 nonroad systems; and
					(3)may construct heavy duty truck and bus
			 testing facilities.
				204.Nonroad systems pilot program
				(a)In generalThe Secretary shall carry out a pilot
			 program of research, development, demonstration, and commercial applications of
			 technologies to improve total machine or system efficiency for nonroad mobile
			 equipment, including agricultural and construction equipment.
				(b)Information transferIn carrying out this section, the Secretary
			 shall seek opportunities to transfer relevant research findings and
			 technologies between the nonroad and on-highway equipment and vehicle
			 sectors.
				IIIAuthorization of appropriations
			301.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary such sums as are necessary to
			 carry out this Act.
			
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Advanced Vehicle Technology Act of
			 2010.
			(b)Table of contentsThe table of contents of this Act is as
			 follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings and purposes.
					Sec. 3. Definitions.
					TITLE I—Vehicle research and
				development
					Sec. 101. Program.
					Sec. 102. Sensing and communications
				technologies.
					Sec. 103. Manufacturing.
					Sec. 104. User testing facilities.
					Sec. 105. Reports.
					Sec. 106. Innovative Automotive Demonstration
				Program.
					TITLE II—Medium and heavy duty commercial and
				transit vehicles
					Sec. 201. Program.
					Sec. 202. Class 8 truck and trailer systems
				demonstration.
					Sec. 203. Technology testing and
				metrics.
					Sec. 204. Nonroad systems pilot
				program.
					TITLE III—Advanced technology
				vehicles manufacturing incentive program
					Sec. 301. Advanced technology vehicles
				manufacturing incentive program.
					TITLE IV—Natural gas
				vehicles
					Sec. 401. Natural gas vehicle research,
				development, and demonstration projects.
					Sec. 402. Study of increasing natural gas and
				liquefied petroleum gas vehicles in Federal fleet.
					TITLE V—Authorization of
				appropriations
					Sec. 501. Authorization of
				appropriations.
					Sec. 502. Cost-sharing requirement.
				
			2.Findings and purposes
			(a)FindingsCongress finds that—
				(1)according to the Energy Information
			 Administration, the transportation sector accounts for approximately 28 percent
			 of the United States primary energy demand and greenhouse gas emissions, and 24
			 percent of global oil demand;
				(2)the United States transportation sector is
			 over 95 percent dependent on petroleum, and over 60 percent of petroleum demand
			 is met by imported supplies;
				(3)United States heavy truck fuel consumption
			 will increase 23 percent by 2030, while overall transportation energy use will
			 decline by 1 percent;
				(4)the domestic automotive and commercial
			 vehicle manufacturing sectors have increasingly limited resources for research,
			 development, and engineering of advanced technologies;
				(5)domestic vehicle, engine, and component
			 manufacturers are playing a more important role in vehicle technology
			 development, and should be better integrated into Federal research
			 efforts;
				(6)priorities for vehicle technologies
			 research of the Department of Energy have shifted drastically in recent years
			 among diesel hybrids, hydrogen fuel cell vehicles, and plug-in electric
			 hybrids, with little continuity among the vehicle technologies;
				(7)the integration of vehicle, communication,
			 and infrastructure technologies has great potential for efficiency gains
			 through better management of the total transportation system; and
				(8)the Federal Government should balance the
			 role of the Federal Government in researching longer-term exploratory concepts
			 and developing nearer-term transformational technologies for domestic-made
			 vehicles.
				(b)PurposesThe purposes of this Act are—
				(1)to reform and reorient
			 the vehicle technologies programs of the Department of Energy;
				(2)to develop and promote the deployment of
			 technologies and practices that—
					(A)improve the fuel efficiency and emissions
			 of all vehicles produced in the United States; and
					(B)reduce vehicle reliance on petroleum-based
			 fuels;
					(3)to support domestic research, development,
			 demonstration, deployment, engineering, and commercial application and domestic
			 manufacturing of advanced vehicles, engines, and components;
				(4)to enable vehicles to move larger volumes
			 of goods and more passengers with less energy and emissions;
				(5)to develop cost-effective advanced
			 technologies for wide-scale utilization throughout the passenger, commercial,
			 government, and transit vehicle sectors;
				(6)to allow for greater consumer choice of
			 domestic-made vehicle technologies and fuels;
				(7)to shorten technology development and
			 integration cycles in the domestic vehicle industry;
				(8)to ensure a proper balance and diversity of
			 Federal investment in domestic-made vehicle technologies;
				(9)to promote the integration of intelligent
			 vehicle technologies with infrastructure-based information and communications
			 systems and the electrical grid; and
				(10)to strengthen partnerships between Federal
			 and State governmental agencies and the private and academic sectors.
				3.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(2)DepartmentThe term Department means the
			 Department of Energy.
			(3)SecretaryThe term Secretary means the
			 Secretary of Energy.
			IVehicle research and development
			101.Program
				(a)ActivitiesIn carrying out the Vehicle Technologies
			 Program of the Department, the Secretary shall conduct basic and applied
			 research, development, engineering, demonstration, and commercial application
			 activities on materials, technologies, and processes with the potential to
			 substantially reduce or eliminate petroleum use by, and emissions from,
			 passenger and commercial vehicles of the United States, including activities in
			 the areas of—
					(1)hybridization or full electrification of
			 vehicle systems;
					(2)batteries, ultracapacitors, and other
			 energy storage devices;
					(3)power electronics;
					(4)vehicle, component, and subsystem
			 manufacturing technologies and processes;
					(5)engine efficiency and combustion
			 optimization;
					(6)waste heat recovery;
					(7)transmission and drivetrains;
					(8)hydrogen vehicle technologies, including
			 fuel cells and internal combustion engines, and hydrogen infrastructure;
					(9)aerodynamics, rolling resistance, and
			 accessory power loads of vehicles and associated equipment;
					(10)vehicle weight reduction, including
			 lightweight materials;
					(11)friction and wear reduction;
					(12)engine and component durability;
					(13)innovative propulsion systems;
					(14)advanced boosting systems;
					(15)hydraulic hybrid technologies;
					(16)engine compatibility with and optimization
			 for a variety of transportation fuels, including liquid and gaseous
			 fuels;
					(17)predictive engineering, modeling, and
			 simulation of vehicle and transportation systems;
					(18)refueling and charging infrastructure for
			 alternative fueled and electric or plug-in electric hybrid vehicles, including
			 the unique challenges facing rural areas;
					(19)gaseous fuels storage system integration
			 and optimization;
					(20)sensing, communications, and actuation
			 technologies for vehicle, electrical grid, and infrastructure;
					(21)efficient use and recycling of rare earth
			 materials and reduction of precious metals and other high-cost materials in
			 vehicles;
					(22)aftertreatment technologies;
					(23)thermal management of battery
			 systems;
					(24)retrofitting advanced vehicle technologies
			 to existing vehicles;
					(25)development of common standards,
			 specifications, and architectures for both transportation and stationary
			 battery applications;
					(26)development of innovative materials,
			 including constructive, connective, and reinforcing vehicle components;
			 and
					(27)other research areas, as determined by the
			 Secretary.
					(b)Transformational technologyThe Secretary, in coordination with the
			 Secretary of Transportation (if appropriate), shall ensure that the Department
			 continues to support domestic research, development, engineering,
			 demonstration, and commercial application activities and maintains competency
			 in mid- to long-term transformational vehicle technologies with the potential
			 to achieve deep reductions in petroleum use and emissions, including activities
			 in the areas of—
					(1)hydrogen vehicle technologies, including
			 fuel cells, internal combustion engines, hydrogen storage, infrastructure, and
			 activities in hydrogen technology validation and safety codes and
			 standards;
					(2)multiple battery chemistries and novel
			 energy storage devices, including nonchemical batteries and electromechanical
			 storage technologies such as hydraulics, flywheels, bipolar design, and
			 compressed air storage;
					(3)communication and connectivity among
			 vehicles, infrastructure, and the electrical grid;
					(4)lightweight vehicles and materials;
			 and
					(5)other innovative technologies research and
			 development, as determined by the Secretary.
					(c)Industry participation
					(1)In generalTo the maximum extent practicable,
			 activities under this Act shall be carried out in partnership or collaboration
			 with—
						(A)automotive manufacturers;
						(B)heavy commercial and transit vehicle
			 manufacturers;
						(C)qualified plug-in electric vehicle
			 manufacturers;
						(D)vehicle and engine equipment and component
			 manufacturers;
						(E)manufacturing equipment
			 manufacturers;
						(F)advanced vehicle service providers;
						(G)fuel producers and energy suppliers;
						(H)electric utilities;
						(I)institutions of higher education;
						(J)National Laboratories; and
						(K)independent research laboratories.
						(2)AdministrationIn carrying out this Act, the Secretary
			 shall—
						(A)determine whether a wide range of companies
			 that manufacture or assemble vehicles or components in the United States are
			 represented in ongoing public private partnership activities, including firms
			 that have not traditionally participated in federally sponsored research and
			 development activities, and if practicable, partner with such firms that
			 conduct a substantial portion of relevant research and development activities
			 in the United States;
						(B)leverage the capabilities and resources of,
			 and formalize partnerships with, industry-led stakeholder organizations,
			 nonprofit organizations, industry consortia, and trade associations with
			 expertise in the research and development of, and education and outreach
			 activities in, advanced automotive and commercial vehicle technologies;
						(C)develop more efficient processes for
			 transferring research findings and technologies to industry;
						(D)give consideration to conversion of
			 existing or former vehicle technology development or manufacturing facilities
			 for the purposes of this Act, and support public-private partnerships dedicated
			 to overcoming barriers in commercial application of transformational vehicle
			 technologies that use such industry-led facilities;
						(E)promote efforts to ensure that technologies
			 developed under this Act are produced in the United States; and
						(F)establish public-private partnerships
			 dedicated to overcoming barriers to the commercial application of
			 transformational vehicle technologies, using existing industry-led domestic
			 technology development facilities of entities with demonstrated expertise in
			 successfully designing and engineering precommercial generations of such
			 transformational technology.
						(d)Interagency and intraagency
			 coordinationTo the maximum
			 extent practicable, the Secretary shall coordinate research, development,
			 engineering, demonstration, and commercial application activities among—
					(1)relevant programs within the Department,
			 including—
						(A)the Office of Energy Efficiency and
			 Renewable Energy;
						(B)the Office of Science;
						(C)the Office of Electricity Delivery and
			 Energy Reliability;
						(D)the Office of Fossil Energy;
						(E)the Advanced Research Projects
			 Agency—Energy; and
						(F)other offices, as determined by the
			 Secretary; and
						(2)relevant technology research and
			 development programs within the Department of Transportation and other Federal
			 agencies, as determined by the Secretary.
					(e)Coordination and
			 nonduplicationIn
			 coordinating activities, the Secretary shall ensure, to the maximum extent
			 practicable, that activities do not duplicate activities of other programs
			 within the Department or other relevant research agencies.
				(f)Federal demonstration of
			 technologiesThe Secretary
			 shall make information available to procurement programs of Federal agencies
			 regarding the potential to demonstrate technologies resulting from activities
			 funded through programs under this Act.
				(g)Intergovernmental
			 coordinationThe Secretary
			 shall seek opportunities to leverage resources and support initiatives of State
			 and local governments in developing and promoting advanced vehicle
			 technologies, manufacturing, and infrastructure.
				102.Sensing and communications
			 technologies
				(a)In generalThe Secretary, in coordination with the
			 Secretary of Transportation and relevant research programs of other Federal
			 agencies, shall conduct research, development, engineering, and demonstration
			 activities on connectivity of domestic vehicle and transportation systems,
			 including on sensing, computation, communication, actuation, and information
			 technologies that allow for reduced fuel use, optimized traffic flow, improved
			 freight logistics, and vehicle electrification, including technologies
			 for—
					(1)onboard vehicle, engine, and component
			 sensing and actuation;
					(2)vehicle-to-vehicle sensing and
			 communication;
					(3)vehicle-to-infrastructure sensing and
			 communication;
					(4)vehicle integration with the electrical
			 grid; and
					(5)driver-to-vehicle integration and
			 communication.
					(b)CoordinationThe activities carried out under this
			 section should supplement, and not duplicate, activities under the intelligent
			 transportation system research program of the Department of
			 Transportation.
				103.ManufacturingThe Secretary shall carry out a research,
			 development, engineering, demonstration, and commercial application program of
			 domestic advanced vehicle manufacturing technologies and practices, including
			 innovative processes to—
				(1)increase the production rate and decrease
			 the cost of advanced battery manufacturing;
				(2)vary the capability of individual
			 manufacturing facilities to accommodate different battery chemistries and
			 configurations;
				(3)reduce waste streams, emissions, and
			 energy-intensity of vehicle, engine, advanced battery, and component
			 manufacturing processes;
				(4)recycle and remanufacture used batteries
			 and other vehicle components for reuse in vehicles or stationary
			 applications;
				(5)produce cost-effective lightweight
			 materials, such as advanced metal alloys, polymeric composites, and carbon
			 fiber;
				(6)produce lightweight high pressure storage
			 systems for gaseous fuels;
				(7)design and manufacture purpose-built
			 hydrogen and fuel cell vehicles and components;
				(8)improve the calendar life and cycle life of
			 advanced batteries; and
				(9)produce permanent magnets for advanced
			 vehicles.
				104.User testing facilitiesActivities under this Act may include
			 domestic construction, expansion, or modification of new and existing vehicle,
			 engine, and component research and testing facilities for—
				(1)testing or simulating interoperability of a
			 variety of vehicle components and systems;
				(2)subjecting whole or partial vehicle
			 platforms to fully representative duty cycles and operating conditions;
				(3)developing and demonstrating a range of
			 chemistries and configurations for advanced vehicle battery manufacturing;
			 and
				(4)developing and demonstrating test cycles
			 for new and alternative fuels and other advanced vehicle technologies.
				105.Reports
				(a)TechnologiesNot later than 18 months after the date of
			 enactment of this Act and annually thereafter through calendar year 2015, the
			 Secretary shall submit to Congress a report regarding the technologies
			 developed as a result of the activities authorized by this title, with a
			 particular emphasis on—
					(1)whether the technologies were successfully
			 adopted for commercial applications; and
					(2)if so, whether those technologies are
			 manufactured in the United States.
					(b)ActivitiesAt the end of each fiscal year the
			 Secretary shall submit to the relevant Congressional committees of jurisdiction
			 an annual report on activities undertaken during the fiscal year under this
			 title, including—
					(1)active industry participants;
					(2)efforts to recruit new participants;
					(3)progress of the program in meeting goals
			 and timelines; and
					(4)a strategic plan for funding of activities
			 across agencies.
					106.Innovative Automotive Demonstration
			 Program
				(a)In generalThe Secretary shall establish an Innovative
			 Automotive Demonstration Program, within the Vehicle Technologies Program, to
			 encourage the introduction of new domestic-made advanced technology vehicles
			 into the marketplace that are designed in their entirety to achieve very high
			 energy efficiency but still provide the capabilities required by consumers in
			 the United States.
				(b)AdministrationThe Program established under this section
			 shall encourage—
					(1)the introduction of new light duty vehicles
			 into the marketplace that are capable of achieving energy efficiencies
			 significantly greater than required under applicable and pending corporate
			 average fuel economy standards; and
					(2)the use of materials and manufacturing
			 techniques that minimize environmental impacts.
					(c)AwardsAwards under this section shall be made on
			 a competitive basis for demonstration of domestic-made vehicles that—
					(1)are primarily for use on public streets,
			 roads, and highways and are not manufactured primarily for off-road use;
					(2)meet all Federal safety
			 requirements;
					(3)achieve at least 70 miles per gallon or the
			 equivalent on drive cycle of the Environmental Protection Agency;
					(4)provide vehicle performance that is judged
			 acceptable to consumers in the United States;
					(5)be affordable to consumers in the United
			 States;
					(6)use materials and manufacturing processes
			 that minimize environmental impacts;
					(7)meet all Federal and State emission
			 requirements; and
					(8)provide new high technology engineering and
			 production employment opportunities.
					IIMedium and heavy duty commercial and
			 transit vehicles
			201.Program
				(a)In generalIn carrying out the 21st Century Truck
			 Partnership of the Department, the Secretary, in partnership with relevant
			 research and development programs in other Federal agencies and a range of
			 appropriate industry stakeholders, shall conduct cooperative research,
			 development, demonstration, and commercial application activities on advanced
			 technologies for medium- to heavy-duty commercial, recreational, and transit
			 vehicles, including activities in the areas of—
					(1)engine efficiency and combustion
			 research;
					(2)onboard storage technologies for compressed
			 and liquefied natural gas;
					(3)development and integration of engine
			 technologies designed for natural gas operation of a variety of vehicle
			 platforms;
					(4)waste heat recovery and conversion;
					(5)improved aerodynamics and tire rolling
			 resistance;
					(6)energy and space-efficient emissions
			 control systems;
					(7)heavy hybrid, hybrid hydraulic, plug-in
			 hybrid, and electric platforms, and energy storage technologies;
					(8)drivetrain optimization;
					(9)friction and wear reduction;
					(10)engine idle and parasitic energy loss
			 reduction;
					(11)electrification of accessory loads;
					(12)onboard sensing and communications
			 technologies;
					(13)advanced lightweight materials and vehicle
			 designs;
					(14)increasing load capacity per
			 vehicle;
					(15)thermal management of battery
			 systems;
					(16)recharging infrastructure;
					(17)complete vehicle modeling and
			 simulation;
					(18)hydrogen vehicle technologies, including
			 fuel cells and internal combustion engines, and hydrogen infrastructure;
					(19)retrofitting advanced technologies onto
			 existing truck fleets; and
					(20)integration of those and other advanced
			 systems onto a single truck and trailer platform.
					(b)Director
					(1)In generalThe Secretary shall appoint a full-time
			 Director to coordinate research, development, demonstration, and commercial
			 application activities in medium- to heavy-duty commercial, recreational, and
			 transit vehicle technologies.
					(2)DutiesThe Director shall—
						(A)improve coordination and develop consensus
			 between government agency and industry partners, and propose new processes for
			 program management and priority setting to better align activities and budgets
			 among partners;
						(B)regularly conduct workshops, site visits,
			 demonstrations, conferences, investor forums, and other events in which
			 information and research findings are shared among program participants and
			 interested stakeholders;
						(C)develop a budget for activities of the
			 Department regarding the interagency program established under this title, and
			 provide consultation and guidance on vehicle technology funding priorities
			 across agencies;
						(D)determine a process for reviewing program
			 technical goals, targets, and timetables and, if applicable, aided by
			 life-cycle impact and cost analysis, propose revisions or elimination based on
			 program progress, available funding, and rate of technology adoption;
						(E)evaluate ongoing activities of the program
			 and recommend project modifications, including the termination of projects, if
			 applicable; and
						(F)other responsibilities, as determined by
			 the Secretary, in consultation with interagency and industry partners.
						(c)ReportsAt the end of each fiscal year, the
			 Secretary shall submit to Congress an annual report that describes activities
			 undertaken during the fiscal year under this title, including—
					(1)active industry participants;
					(2)progress of the program in meeting goals
			 and timelines; and
					(3)a strategic plan for funding of activities
			 across agencies.
					202.Class 8 truck and trailer systems
			 demonstration
				(a)In generalThe Secretary shall conduct a competitive
			 grant program to demonstrate the integration of multiple advanced technologies
			 on Class 8 truck and trailer platforms with a goal of improving overall freight
			 efficiency, as measured in tons and volume of freight hauled or other work
			 performance-based metrics, by 50 percent, through a combination of technologies
			 described in section 201(a).
				(b)Applicant teamsApplicant teams may be comprised of truck
			 and trailer manufacturers, engine and component manufacturers, fleet customers,
			 information and communications technology manufacturers and providers,
			 researchers of institutions of higher education, and other applicants, as
			 appropriate, for the development and demonstration of integrated Class 8 truck
			 and trailer systems.
				203.Technology testing and
			 metricsThe Secretary, in
			 coordination with the partners of the 21st Century Truck Partnership of the
			 Department—
				(1)shall develop standard testing procedures
			 and technologies for evaluating the performance of advanced heavy vehicle
			 technologies under a range of representative duty cycles and operating
			 conditions, including heavy hybrid propulsion systems;
				(2)shall evaluate heavy vehicle performance
			 using work performance-based metrics other than metrics based on miles per
			 gallon, including—
					(A)metrics based on units of volume and weight
			 transported for freight applications; and
					(B)appropriate metrics based on performance on
			 nonroad systems; and
					(3)may construct heavy duty truck and bus
			 testing facilities.
				204.Nonroad systems pilot program
				(a)In generalThe Secretary shall carry out a pilot
			 program of research, development, demonstration, and commercial applications of
			 technologies to improve total machine or system efficiency for nonroad mobile
			 equipment, including agricultural and construction equipment.
				(b)Information transferIn carrying out this section, the Secretary
			 shall seek opportunities to transfer relevant research findings and
			 technologies between the nonroad and on-highway equipment and vehicle
			 sectors.
				IIIAdvanced technology
			 vehicles manufacturing incentive program
			301.Advanced technology
			 vehicles manufacturing incentive programSection 136 of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17013) is amended—
				(1)in subsection (a)—
					(A)in paragraph (1)—
						(i)by redesignating
			 subparagraphs (A) through (C) as clauses (i) through (iii), respectively, and
			 indenting appropriately;
						(ii)in the matter preceding
			 clause (i) (as redesignated by clause (i)), by striking means an ultra
			 efficient vehicle or a light duty vehicle that meets— and inserting the
			 following:
						“means—
					(A)an ultra efficient
				vehicle or a light duty vehicle that
				meets—
					;
				
				(iii)in clause (iii) (as
			 redesignated by clause (i)), by striking the period at the end and inserting
			 ; or; and
						(iv)by adding at the end the
			 following:
							
								(B)a vehicle such as a
				medium-duty or heavy-duty work truck, bus, or rail transit vehicle that—
									(i)is used on a public
				street, road, highway, or transitway;
									(ii)meets each applicable
				emissions standard that is established as of the date of the application;
				and
									(iii)as determined by the
				Secretary, the deployment of which will reduce consumption of motor fuels by 25
				percent or more, as compared to current surface transportation technologies
				that perform a similar function, unless the Secretary determines that—
										(I)the percentage is not
				achievable for a vehicle type or class; and
										(II)an alternative
				percentage for that vehicle type or class will result in substantial reductions
				in motor fuel
				consumption.
										;
						(B)in paragraph
			 (3)(B)—
						(i)by striking
			 equipment and and inserting equipment,;
			 and
						(ii)by inserting ,
			 and manufacturing process equipment after suppliers;
			 and
						(C)by striking paragraph (4)
			 and inserting the following:
						
							(4)Qualifying
				componentsThe term qualifying components means
				components, systems, or groups of subsystems that the Secretary determines
				to—
								(A)be designed for improving
				fuel economy of advanced technology vehicles; and
								(B)contribute measurably to
				the overall fuel economy of the advanced technology
				vehicles.
								;
					(2)in subsection (b), in the
			 matter preceding paragraph (1), by striking to automobile and
			 inserting to advanced technology vehicle;
				(3)in subsection (d)(1), in
			 the first sentence, by striking a total of not more than $
			 25,000,000,000 in ;
				(4)in subsection (h)—
					(A)in the subsection
			 heading, by striking automobile and inserting
			 advanced technology
			 vehicle; and
					(B)in paragraph (1)(B), by
			 striking automobiles each place it appears and inserting
			 advanced technology vehicles; and
					(5)in subsection (i), by
			 striking 2012 and inserting 2015.
				IVNatural gas
			 vehicles
			401.Natural gas vehicle
			 research, development, and demonstration projects
				(a)In
			 generalThe Secretary, in coordination with the Administrator,
			 shall conduct a program of natural gas vehicle research, development, and
			 demonstration.
				(b)PurposesThe
			 purposes of the program conducted under this section are to focus on—
					(1)the continued improvement
			 and development of new, cleaner, more efficient light-duty, medium-duty, and
			 heavy-duty natural gas and vehicle engines;
					(2)the integration of those
			 engines into light-duty, medium-duty, and heavy-duty natural gas vehicles for
			 onroad and offroad applications;
					(3)the expansion of product
			 availability by assisting manufacturers with the certification of the engines
			 or vehicles described in paragraph (1) or (2) to comply with Federal or
			 California certification requirements and in-use emission standards;
					(4)the demonstration and
			 proper operation and use of the vehicles described in paragraph (2) under all
			 operating conditions;
					(5)the development and
			 improvement of nationally recognized codes and standards for the continued safe
			 operation of vehicles described in paragraph (2) and the components of the
			 vehicles;
					(6)the improvement in the
			 reliability and efficiency of natural gas fueling station
			 infrastructure;
					(7)the certification of
			 natural gas fueling station infrastructure to nationally recognized and
			 industry safety standards;
					(8)the improvement in the
			 reliability and efficiency of onboard natural gas fuel storage systems;
					(9)the development of new
			 natural gas fuel storage materials;
					(10)the certification of
			 onboard natural gas fuel storage systems to nationally recognized and industry
			 safety standards; and
					(11)the use of natural gas
			 engines in hybrid vehicles.
					(c)Certification of
			 aftermarket conversion systems
					(1)In
			 generalThe Secretary shall coordinate with the Administrator on
			 issues relating to streamlining the certification of natural gas aftermarket
			 conversion systems to comply with appropriate Federal certification
			 requirements and in-use emission standards.
					(2)Streamlined
			 certificationFor purposes of paragraph (1), streamlined
			 certification shall include providing aftermarket conversion system
			 manufacturers the option to continue to sell and install systems on engines and
			 test groups for which the manufacturers have previously received a certificate
			 of conformity without having to request a new certificate in future
			 years.
					(d)Cooperation and
			 coordination with industryIn developing and carrying out the
			 program under this section, the Secretary shall coordinate with the natural gas
			 vehicle industry to ensure, to the maximum extent practicable, cooperation
			 between the public and the private sector.
				(e)AdministrationThe
			 program under this section shall be conducted in accordance with sections 3001
			 and 3002 of the Energy Policy Act of 1992 (42 U.S.C. 13541, 13542).
				(f)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 submit to the appropriate committees of Congress a report on the implementation
			 of this section.
				(g)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary to carry out this section $30,000,000 for each of fiscal years 2011
			 through 2015.
				402.Study of increasing
			 natural gas and liquefied petroleum gas vehicles in Federal fleet
				(a)In
			 generalThe Administrator of General Services, in consultation
			 with the Administrator and the Secretary, shall conduct a study of the means by
			 which the Federal fleet could increase the number of light-, medium-, and
			 heavy-duty natural gas and liquefied petroleum gas vehicles in the
			 fleet.
				(b)ComponentsIn
			 conducting the study, the Administrator of General Services shall—
					(1)take into consideration
			 Executive Order 13514 (74 Fed. Reg. 52117; relating to Federal leadership in
			 environmental, energy, and economic performance) requiring agencies to meet a
			 30-percent reduction in vehicle fleet petroleum use by 2020;
					(2)assess—
						(A)the barriers to
			 increasing the number of natural gas and liquefied petroleum gas vehicles in
			 the Federal fleet;
						(B)the potential for
			 maximizing the use of natural gas and liquefied petroleum gas vehicles in the
			 fleet;
						(C)the expected reductions
			 in petroleum use and greenhouse gas emissions as part of the potential impacts
			 of increasing natural gas and liquefied petroleum in the fleet; and
						(D)the lifecycle costs
			 involved in fleet conversions, including the cost savings from reduced fuel
			 consumption;
						(3)provide a separate
			 analysis of the potential costs of installing the specific fueling
			 infrastructure required to increase natural gas and liquefied petroleum gas in
			 the fleet; and
					(4)include feasibility
			 assessments for increasing the number of light-, medium-, and heavy-duty
			 natural gas and liquefied petroleum gas vehicles in the fleet over a base
			 period of 10 years and accelerated periods of 3 and 5 years.
					(c)ReportNot
			 later than 180 days after the date of enactment of this Act, the Administrator
			 of General Services shall submit to the appropriate committees of Congress a
			 report on the results of the study conducted under this section.
				VAuthorization of appropriations
			501.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary such sums as are necessary to
			 carry out this Act.
			502.Cost-sharing
			 requirementThe activities
			 carried out under this Act shall be subject to the cost-sharing requirements of
			 section 988 of the Energy Policy Act of 2005 (42 U.S.C. 16352).
			
	
		September 28, 2010
		Reported with an amendment
	
